                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


BRITTA EVA GROW,                                                             Case No. 1:16-cv-01768-JR

                           Plaintiff,                                           ORDER

        v.

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

.                        Defendant.

RUSSO, Magistrate Judge:

        Having heard no objection from the government, it is hereby ORDERED that, pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412, an attorney fee in the amount of $8,921.60 is

awarded to plaintiff. It is ordered that this attorney fee shall be paid directly to plaintiff’s attorney by

check made payable to him, dependent upon verification that plaintiff has no debt which qualifies for

offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.


Page 1 – ORDER
Ratliff, 560 U.S. 586 (2010). If plaintiff has such debt, it is ordered that the check for any remaining

funds after offset shall be made out to plaintiff and mailed to plaintiff’s counsel. Costs for court

filing fees shall be awarded to plaintiff’s attorney in the sum of $400.00 pursuant to 28 U.S.C. §1920.



        DATED this 11th day of October 2018.


                                      /s/ Jolie A. Russo
                                ______________________________
                                            Jolie A. Russo
                                   United States Magistrate Judge




Page 2 – ORDER
